Exhibit 10.1

DOLE FOOD COMPANY, INC.

STANDARD TERMS AND CONDITIONS FOR

SELF-FUNDED CASH-BASED LONG TERM INCENTIVE AWARD

UNDER THE 2009 STOCK INCENTIVE PLAN

(As Amended and Restated February 23, 2012)

(Effective January 1, 2013)

 

Section 1. ESTABLISHMENT AND PURPOSES.

 

  1.01 DOLE FOOD COMPANY, INC. (DOLE) hereby establishes the 2013 Self-Funded
Cash Long Term Incentive Plan.

 

  1.02 The purpose of this Plan is to advance the interests of DOLE by
(i) motivating special achievements by Eligible Employees upon whose judgment,
initiative and efforts DOLE is largely dependent for the successful conduct of
its business through a compensation program emphasizing long-term performance
incentives; (ii) supplementing other compensation plans; and (iii) assisting
DOLE in retaining and attracting such employees.

 

  1.03 This Plan shall be effective as of January 1, 2013 and shall operate on
the basis of the current and succeeding Incentive Periods until such time the
Plan is amended or terminated under Section 11.

 

Section 2. DEFINITIONS.

As used herein, the following terms shall have the following meanings unless a
different meaning is plainly required in the context:

 

  2.01 “Base Year” shall mean the fiscal year immediately prior to the Incentive
Period.

 

  2.02 “Board” shall mean the Board of Directors of DOLE.

 

  2.03 “Committee” shall mean the Corporate Compensation and Benefits Committee
of DOLE.

 

  2.04 “Contingent Award Amount” shall mean a contingent award to an Eligible
Employee expressed as a monetary value of the award.

 

  2.05 “Contingent Award Percentage” shall mean a contingent award to an
Eligible Employee expressed as a percentage of such Eligible Employee’s annual
Salary at the beginning of the Incentive Period

 

  2.06 “EBITDA” shall mean the equivalent of consolidated operating cash flow
from all DOLE business units and subsidiaries, calculated as earnings before
interest expense and income taxes plus depreciation and amortization. EBITDA may
also be adjusted for unusual, non-reoccurring cash or non-cash items and for the
pro forma effects of merger, acquisition and divestiture transactions.

 

  2.07 “Eligible Employee” shall mean a Participant who meets eligibility
requirements hereunder in order to receive an award under this Plan.

 

1 of 6



--------------------------------------------------------------------------------

  2.08 “Ending Value Multiplier”, with respect to any Contingent Award Amounts,
shall mean an amount determined by the Net Income Performance Factor.

 

  2.09 “Final Award” shall mean the amount awarded pursuant to this Plan to be
paid to an Eligible Employee for the Incentive Period.

 

  2.10 “Incentive Period”, with respect to any Contingent Award Amounts or Final
Award, shall mean DOLE’s fiscal years 2013 through 2015 inclusive, and each
annually immediately succeeding three fiscal year period inclusive.

 

  2.11 “Net Income” shall mean the equivalent of consolidated operating cash
flow from all DOLE business units and subsidiaries, calculated as earnings
before interest expense, income taxes, depreciation and amortization. Net Income
may also be adjusted for unusual, non-reoccurring cash or non-cash items and for
the pro forma effects of merger, acquisition and divestiture transactions.

 

  2.12 “Participant” shall mean an employee of DOLE or a Subsidiary who the
Committee, in its sole discretion, has designated as a Participant for the
applicable Incentive Period based on criteria that he or she is or give promise
of becoming of exceptional importance to DOLE or any Subsidiary, and of making
substantial contributions to the success, growth and profit of DOLE and its
Subsidiaries.

 

  2.13 “Performance Matrix” shall mean the matrix attached as Exhibit A, which
is used in calculating Ending Value Multipliers under this Plan.

 

  2.14 “Plan” shall mean this Long Term Incentive Plan, as it may be amended
from time to time. The Plan constitutes the current operating document for the
administration of the Plan adopted effective January 1, 2013.

 

  2.15 “Retirement” shall mean the termination of a Participant’s employment
with DOLE or a Subsidiary under circumstances where the Participant terminates
when either reaching at least (a) age 55 with 5 years of regular, full-time
service or (b) age 65, with no minimum service requirement.

 

  2.19 “Salary” shall mean annual base salary of the Participant on January 1,
2013.

 

  2.20 “Subsidiary” or “Subsidiaries” shall mean any corporation(s) in which
DOLE or any Subsidiary (as defined hereby) owns, at the time of making a
Contingent Award Amount hereunder, stock possessing more than 50 percent of the
total combined voting power of all classes of stock in such corporation.

 

  2.21 “Involuntary Termination without Cause” shall mean a termination which
results from a workforce reduction, elimination of operations or job
elimination, or a termination without cause. “Cause” shall mean, with respect to
any Eligible Employee, a good faith determination by DOLE that the Eligible
Employee is guilty of dishonesty, a violation of any state or federal law or the
law of any sovereignty in which DOLE or its subsidiaries have operations, a
violation of DOLE’S Code of Conduct, or failure to perform his or her duties to
establish standards after notice and failure to improve.

 

2 of 6



--------------------------------------------------------------------------------

Section 3. ELIGIBILITY.

 

  3.01 Contingent Award Amounts and Final Awards may be made only to Eligible
Employees.

 

  3.02 No member of the Committee or the Board who is not an employee of DOLE or
of a Subsidiary shall be an Eligible Employee.

 

  3.03 In order for a Participant to become an Eligible Employee, the
Participant must also:

 

  •  

Be hired for or promoted to a regular, full-time eligible position, as defined
the Company, by the start of the Company’s fourth fiscal quarter of the first
year of the Incentive Period;

 

  •  

Be on the payroll and actively employed, or on an approved, paid flexible time
off, or on a leave which has been designated as “family leave” under federal or
California law, as of the expiration of Incentive Period under the Plan.

 

  3.04 If an Eligible Employee is on an approved leave of absence that extends
beyond a leave which has been designated as “family leave” under federal or
California law, the Contingent Award Percentage for that Eligible Employee will
be pro-rated to exclude the time on approved leave that exceeds the leave period
provided for under “family leave”.

 

Section 4. ADMINISTRATION.

 

  4.01 The Plan shall be administered by the Committee.

 

  4.02 The Committee shall be vested with full authority to make such rules and
regulations as it deems necessary to administer the Plan and to interpret the
provisions of the Plan. The Committee has the authority to consider unusual,
non-recurring cash and non-cash items and the effects of merger, acquisition and
divestiture transactions that occurred during the Incentive Period and is
provided with discretion to include or exclude such items and effects in
deriving the calculation of awards under the Plan. Any determination, decision
or action of the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive and binding
upon all Eligible Employees, Participants and any and all persons claiming under
or through any Eligible Employee or Participant, unless otherwise determined by
the Board.

 

  4.03 Any determination, decision or action of the Committee provided for in
this Plan may be made or taken by action of the Board if the Board so
determines, with the same force and effect as if such determination, decision or
action had been made or taken by the Committee. No member of the Committee or
Board shall be liable for any determination, decision or action made in good
faith with respect to the Plan or any Contingent Award Amounts. The fact that a
member of the Committee or Board shall at the time be, or shall theretofore have
been or thereafter may be, an Eligible Employee or a Participant shall not
disqualify him or her from taking part in and voting at any time as a member of
the Committee or Board in favor of or against any amendment of the Plan.

 

  4.04

With respect to any Incentive Period, the attached Performance Matrix may be
modified by the Committee in its sole discretion. Specifically, to measure

 

3 of 6



--------------------------------------------------------------------------------

  performance of DOLE and to determine the Performance Matrix for any Incentive
Period, the Committee may, no later than 90 days after the commencement of any
Incentive Period, select from among any number of business criteria or measures
including, but not limited to, business growth and return of investment criteria
in the computation of awards and establish specific objective numeric goals
relating to those measures. If no Performance Matrix has been approved within
the first 90 days of the Incentive Period, the Performance Matrix that had been
approved for the immediately preceding Incentive Period shall be deemed adopted
for the current Incentive Period. Following this 90-day period, the Performance
Matrix may be modified by the Committee only if such action does not increase
the payment opportunity under the Plan.

 

Section 5. CONTINGENT AWARD AMOUNTS.

 

  5.01 The Committee may, from time to time, in its sole discretion, award to
each Eligible Employee a Contingent Award Amount, determined based on such
Eligible Employee’s Contingent Award Percentage multiplied by the Eligible
Employee’s annual Salary at the beginning of the Incentive Period. The Committee
shall cause notice to be given to each Participant of his or her selection as
soon as practicable following the making of a Contingent Award Amount as an
Eligible Employee.

 

  5.02 The Contingent Award Percentage for the Eligible Employees shall be the
percentages set out with respect to each such Participant identified in the Plan
list of Participants approved by the Committee.

 

Section 6. FINAL AWARDS.

 

  6.01 The Final Award for an Eligible Employee shall be determined by
multiplying such Eligible Employee’s Contingent Award Amount by the Net Income
Performance Factor that applies in the Incentive Period.

 

Section 7. CONDITIONS.

The Committee shall make the final determination of the Net Income achieved for
the Incentive Period, the Ending Value Multiplier and any Final Awards.

 

Section 8. DETERMINATION AND PAYMENT OF FINAL AWARDS.

 

  8.01 If the Ending Value Multiplier as computed and adjusted in accordance
with Sections 6 and 7 is zero, no payment shall be made, any Contingent Award
Amount shall terminate and all rights hereunder shall cease.

 

  8.02 Subject to Sections 7, 9 and 12 hereof, any Final Award for an Eligible
Employee shall be paid in cash in a lump sum (subject to withholding
requirements, as applicable) as soon as practicable after determination thereof
but no later than 90 days following the end of the Incentive Period.

 

  8.03

Subject to Sections 7, 9 and 12 hereof , notwithstanding the foregoing
provisions of this Section 8, if after the first year of an Incentive Period,
DOLE achieves and maintains the target Net Income for the Incentive Period for
six (6) continuous months, then the Final Award for an Eligible Employee shall
be determined and paid in cash in a lump sum (subject to withholding
requirements, as applicable) as soon as practicable after such performance is
achieved, but no later than the 15th

 

4 of 6



--------------------------------------------------------------------------------

  day of the third month following the end of the year in which such performance
was achieved. Upon achievement of the performance contemplated by this Section,
the Incentive Period shall end.

 

  8.04 For all purposes hereunder with respect to all Awards granted after
January 1, 2013, the consummation of the sale transaction to ITOCHU Corporation
shall not be considered a Change of Control and shall in no event cause an
acceleration of (x) the end date of to the Performance Period or (y) the Final
Payment.

 

Section 9. TERMINATION OF EMPLOYMENT.

 

  9.01 Except as otherwise provided in Section 9.02 below, if an Eligible
Employee does not remain continuously in the employ of DOLE or a Subsidiary
until the expiration of the Incentive Period with respect to any Contingent
Award Amount, such Contingent Award Amount shall terminate and all rights
hereunder shall cease.

 

  9.02 If the employment of an Eligible Employee with DOLE or a Subsidiary
terminates during the Incentive Period due to his or her death, disability,
Retirement or Involuntary Termination without Cause, the Committee shall
determine the Final Award, if any, to be made with respect to such Eligible
Employee under the following method:

The amount of award that would have resulted from the calculations under
Sections 6, 7 and 8 shall be multiplied by a fraction, the numerator of which
shall be the number of months (or fraction thereof) of the Incentive Period
during which the Eligible Employee was an employee of DOLE or Subsidiary, and
the denominator of which shall be 36. This calculation and the payment of any
resulting Final Award necessarily must be paid after the termination of the
Incentive Period in accordance with Section 8.02 or 8.03.

 

Section 10. NON-TRANSFERABILITY OF CONTINGENT AWARD.

No Contingent Award Amount shall be sold, assigned, transferred, encumbered,
hypothecated or otherwise anticipated by an Eligible Employee. During the
lifetime of an Eligible Employee, any payment shall be payable only to the
Eligible Employee; or in the case of death of an Eligible Employee, any payment
shall be payable to the designated beneficiary.

 

Section 11. LIMITATIONS.

The Board or the Committee may, at any time, terminate or at any time and from
time to time amend, modify or suspend this Plan; provided that no such
amendment, modification, suspension or termination of this Plan shall in any
manner adversely affect any Contingent Award Amount or Final Award theretofore
made or accrued under the Plan without the consent of the Eligible Employee.

Participation in this Plan shall not be construed as constituting a commitment,
guarantee, agreement or understanding of any kind that DOLE or any Subsidiary
shall continue to employ any individual.

 

5 of 6



--------------------------------------------------------------------------------

Section 12. CHANGES IN CAPITALIZATION.

In the event of a dissolution or liquidation of DOLE, or a merger or
consolidation in which DOLE is not the surviving corporation, the calculation of
any Final Awards for the then current Incentive Period that will end after such
event shall be determined as if the Incentive Period ended on the date of such
event and the greater of (1) the Ending Value Multiplier of 100% or (2) the
actual Ending Value Multiplier (determined in an equitable manner by the
Committee making appropriate adjustments to the Financial Performance Factors in
the Performance Matrix in order to take account of the shortened Incentive
Period) shall be used in calculating the Final Awards under this Plan,
notwithstanding any other provisions of this Plan. To determine the Final Awards
calculated pursuant to this Section 12, Contingent Award Amounts multiplied by
the applicable Ending Value Multiplier shall be multiplied by a fraction, the
numerator of which shall be the number of months (or fractions thereof) of the
Incentive Period through the date of such event, and the denominator of which
shall be 36. The Final Award for each Eligible Employee determined pursuant to
this Section 12 shall be paid to each such Eligible Employee as soon as
administratively feasible but no later than 30 days of the end of the shortened
Incentive Period.

 

Section 13. GOVERNING LAW.

This Plan, any Contingent Award Amounts and any Final Awards hereunder, and all
other related matters shall be governed by, and construed in accordance with the
laws of the State of California, except as to matters of federal law.

 

Section 14. CODE SECTION 409A

 

  14.01 It is intended that any Final Awards payable pursuant to this Plan shall
avoid any “plan failures” within the meaning of Internal Revenue Code (“Code”)
section 409A (a)(1). The Plan is to be interpreted and administered in a manner
consistent with this intention. However, no guarantee or commitment is made that
the Plan shall be administered in accordance with the requirements of Code
section 409A.

 

Section 15. REQUIRED DELAY IN PAYMENT ON ACCOUNT OF A SEPARATION FROM SERVICE

 

  15.01 Notwithstanding any other provision in this Plan, if any Eligible
Employee is a “specified employee,” as of the date of his or her “Separation
from Service” (as defined in authoritative IRS guidance under Code section
409A), then, to the extent required by Treasury Regulations section
1.409A-3(i)(2), any payment made to the Eligible Employee on account of his or
her Separation from Service shall not be made before a date that is six months
after the date of his or her Separation from Service. The Committee may elect
any of the methods of applying this rule that are permitted under Treasury
Regulations section 1.409A-3(i)(2)(ii).

“Specified employee” has the meaning ascribed to that term in Treasury
Regulations section 1.409A-1(i), which generally means that an individual is:

 

  1. Among the 50 highest paid officers above the applicable threshold amount
($150,000 for 2010) as of the determination date in accordance with Section 409A
requirements;

 

  2. An employee holding 5% of the Company’s stock; or

 

  3. An employee earning a threshold ($150,000 for 2010) or greater amount of
compensation and holding 1% of the Company’s stock.

 

6 of 6